IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  August 10, 2009
                                 No. 08-60684
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

JAMES MONROE CHILDRESS,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:05-CR-81-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      James Monroe Childress, federal prisoner # 08696-043, challenges the
district court’s denial of his motion, pursuant to 18 U.S.C. § 3582(c)(2), to reduce
his sentence. Childress pleaded guilty in 2005 to knowingly and intentionally
possessing with the intent to distribute less than 500 grams of cocaine base. See
21 U.S.C. § 841(a)(1).      The district court sentenced him to a term of
imprisonment of 120 months, the statutory minimum term. See § 841(b)(1)(A).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60684

Childress seeks a reduction in this sentence based on the retroactive Sentencing
Guidelines amendments, which lowered the offense levels, and therefore the
penalties, for crack cocaine offenses. See U.S.S.G. Supp. to App. C, Amends. 706,
713 (2008); United States v. Burns, 526 F.3d 852, 861 (5th Cir. 2008).
      As Childress concedes, the district court lacked authority to impose a
sentence below the statutory minimum sentence unless the Government moved
for a sentence reduction based on the defendant’s substantial assistance or
Childress qualified for a safety-valve sentence reduction. See United States v.
Harper, 527 F.3d 396, 411 (5th Cir.), cert. denied, 129 S. Ct. 212 (2008); United
States v. Gomez-Herrera, 523 F.3d 554, 559 (5th Cir.), cert. denied, 129 S. Ct. 624
(2008).   Childress makes no argument that he meets either of the limited
circumstances for a sentence below the statutory minimum. See Harper, 527
F.3d at 411. Accordingly, the decision of the district court is AFFIRMED.




                                        2